DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 9, 12 – 15, and 18 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiike et al (US 2007/0239635).
As to claim 1, Yoshiike et al teaches a system to process a node of a neural network (paragraph [0018]...an information processing apparatus including storage means for storing a node holding dynamics) comprising: 
a memory (paragraph [0065]...storage means e.g., a network storage unit 15; paragraph [0115]...an input-weight storage unit 52, and output-weight storage unit 53)  to store weights associated with the node (paragraph [0115]...node 41) of the neural network; 
and one or more processors (paragraph [0014]...learning unit 14) coupled to the memory, the one or more processors to: 
determine a score (paragraph [0141]...score calculator 84) for the node of the neural network based on inputs (paragraph [0083]...the signal input unit 12 outputs electric signals corresponding to the input observation signals 11 to a feature extractor 13) to the node and the weights (paragraph [0115]...an input-weight storage unit 52, and output-weight storage unit 53) associated with the node, wherein the weights comprise a subset of first weights having associated correction values (paragraph [0148]... the input- weight adjuster 82 determines the learning input weights .alpha.s.sub.k so that small learning input weights .alpha.s.sub.k are assigned to dimensions with low confidences .rho..sub.k) and a subset of second weights not having associated correction values (paragraph [0148]... the input- weight adjuster 82 determines the learning input weights .alpha.s.sub.k so that large learning input weights .alpha.s.sub.k are assigned to dimensions with high confidences .rho..sub.k); 
apply a plurality of corrections to the score responsive to the correction values associated with the subset of first weights (paragraph [0290]...according to equation (9), low confidences .rho..sub.k are assigned to dimensions with large prediction errors e.sub.k, and high confidences .rho..sub.k are assigned to dimensions with small prediction errors e.sub.k), each correction comprising a product of the associated correction value and a corresponding input of the inputs to the node (paragraph [0320]... the input- weight adjuster 612 and the output- weight adjuster 613 may calculate recognition input weights .alpha.r.sub.k and recognition output weights .beta.r.sub.k by multiplying the base weights.omega..sub.k by confidences .rho..sub.k for recognition instead of using the base weights .omega..sub.k directly as recognition input weights .alpha.r.sub.k and recognition output weights .beta.r.sub.k. In this case, for example, as the confidences .rho..sub.k for recognition, confidences .rho..sub.k attached to the time-series data supplied from the feature extractor 13 or confidences .rho..sub.k calculated on the basis of prediction errors e.sub.k can be used); and 
generate an output (paragraph [0093]...the recognition unit 16 outputs the dynamics as a recognition result 17. the generation unit 19 outputs the time-series data as a generation result 20) from the node based on the corrected score.

As to claim 4, Yoshiike et al teaches the system, wherein the weights (paragraph [0115]...an input-weight storage unit 52, and output-weight storage unit 53) have an associated scaling factor (paragraph [0155]...positive factor m), the neural network comprises a neural network layer including the node, and the scaling factor is a maximum scaling factor value that provides a corrections count for the neural network layer that is less than a predetermined corrections count limit (paragraph [0098]... FIGS. 2 and 3, it is assumed that, as a dynamical-system approximation model, an RNN in which a feedback loop from an output  layer to an input layer is provided in a three- layer neural network (NN) is used. Using the RNN, learning is performed to learn to predict and output a state vector X.sub.t+1 at time t+1 on the basis of input of a state vector X.sub.t at time t in time-series data. That is, time-evolution rules of time-series data can be learned through prediction learning).

As to claim 5, Yoshiike et al teaches the system, wherein the node comprises a hidden layer node (paragraph [0098]... FIGS. 2 and 3, it is assumed that, as a dynamical-system approximation model, an RNN in which a feedback loop from an output  layer to an input layer is provided in a three- layer neural network (NN) is used. Using the RNN, learning is performed to learn to predict and output a state vector X.sub.t+1 at time t+1 on the basis of input of a state vector X.sub.t at time t in time-series data. That is, time-evolution rules of time-series data can be learned through prediction learning). and the one or more processors (paragraph [0014]...learning unit 14) to generate the output from the node based on the corrected score comprises the one or more processors to apply an activation function to the corrected score to generate the output (paragraph [0134]...the learning unit 14 learns to predict and output state vectors at time t+1 on the basis of the state vectors x1.sub.t to x4.sub.t at time t. Thus, as a value of evaluation used for learning, the learning unit 14 uses a weighted-average square error E between predictive values and true values of state vectors at time t+1, calculated according to equation (2) below: E = 1 2 .times. k = 1 n .times. .beta. .times. .times. s i . function ( Xok t + 1 - xk t + 1 ) ( 2 ) ##EQU1##)).

As to claim 6, Yoshiike et al teaches the system, wherein the neural network (paragraph [0008]...recurrent neural  network) comprises a speech recognition neural 10 network, the one or more processors to:
convert received speech to a speech recording (paragraph [0212]...the recognition and generation, for example, when a person issues a speech to a robot, motor signals for taking actions in response to the speech, parameter signals for generating synthetic speech in response to the speech, or the like are generated in the robot);
extract feature vectors (paragraph [0083]...feature extract 13)associated with time windows of the speech recording;
provide the feature vectors as input to the neural network;
generate classification scores (paragraph [0141]...score calculator 84) from the speech recognition neural network based at least in part on the output from the node; and
determine a sequence of textual elements based on the classification scores (paragraph [0181]...the process then returns to step S2, and the subsequent steps are repeated. In this manner, dynamics are learned by the degree represented by the degree information ; paragraph [0190]... he feature extractor 13 extracts features of the observation signals 11 in time series on a dimension-by-dimension basis, and supplies the resulting time-series data of the individual dimensions to the score calculator 84 and the parameter updater 87 of the learning unit 14 as learning data).

As to claim 7, Yoshiike et al teaches the system, the one or more processors (paragraph [0014]...learning unit 14) to modify the score, prior to said applying the plurality of corrections (paragraph [0148]... the input- weight adjuster 82 determines the learning input weights .alpha.s.sub.k so that large learning input weights .alpha.s.sub.k are assigned to dimensions with high confidences .rho..sub.k), based on a bias associated with the node (paragraph [0076]... output- weight coefficients being weight coefficients for individual dimensions of output data having a plurality of dimensions and output from output units of the node (e.g., step S6 shown in FIG. 7)).

As to claim 8, Yoshiike et al teaches the system, wherein the score for the node comprises a sum of products of the inputs to the node and the weights associated with the node (paragraph [0068]...input means (e.g., an adder 60 shown in FIG. 4) for inputting the input data to the input units, the input data being obtained by adding together output data output from the output units in an immediately preceding iteration and newly observed time-series data on the dimension-by-dimension basis by ratios corresponding to the input-weight coefficients).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiike et al (US 2007/0239635) in view of Pechanek (US 2015/0039855).
As to claim 2, Yoshiike et al teaches a system to process a node of a neural network (paragraph [0018]...an information processing apparatus including storage means for storing a node holding dynamics)
Yoshiike et al fails to explicitly show/teach the weights comprise fixed point integer values converted from floating point values and the correction values of the subset of first weights are associated with fixed point integer value weights having a non-zero most significant bit.
	However, Pechanek teaches the weights comprise fixed point integer values converted from floating point values and the correction values of the subset of first weights are associated with fixed point integer value weights having a non-zero most significant bit (paragraph [0173]...current neuron values and weight values are stored in the memory nodes and may be formatted as 8-bit or 16-bit data values or for application specific implementations may be specified as non-power of 2 data values, for example, to meet specific precision requirements in a fixed point implementation. Alternatively, the neuron and weight values may be formatted, for example, as single precision or double precision floating point values. In one embodiment, a current neuron value and three weight values may be formatted as 8-bit data values and stored in a single addressable location in the memory nodes as 32-bits. Byte addressability may also be supported for access to each individual value. In this embodiment, the nine multipliers 2447-2449 may be implemented as 8-bit.times.8-bit multipliers each producing, for example, a 16-bit result that is input to one of the three three-input adders 2450-2452. For example, the three-input adder 2451 generates, for example, a 16-bit summation of three inputs, which may be a rounded or saturating fixed point result. In a different embodiment, floating point arithmetic units may be used in a system appropriately configured for floating point data types).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yoshiike et al’s weights to comprise fixed point integer values converted from floating point values and the correction values of the subset of first weights are associated with fixed point integer value weights having a non-zero most significant bit, as in Pechanek, for the purpose of increasing efficiency.

As to claim 3, Pechanek teaches the corrected score comprises a 32 bit fixed point integer value (paragraph [0173]...current neuron values and weight values are stored in the memory nodes and may be formatted as 8-bit or 16-bit data values or for application specific implementations may be specified as non-power of 2 data values, for example, to meet specific precision requirements in a fixed point implementation. Alternatively, the neuron and weight values may be formatted, for example, as single precision or double precision floating point values. In one embodiment, a current neuron value and three weight values may be formatted as 8-bit data values and stored in a single addressable location in the memory nodes as 32-bits. Byte addressability may also be supported for access to each individual value. In this embodiment, the nine multipliers 2447-2449 may be implemented as 8-bit.times.8-bit multipliers each producing, for example, a 16-bit result that is input to one of the three three-input adders 2450-2452. For example, the three-input adder 2451 generates, for example, a 16-bit summation of three inputs, which may be a rounded or saturating fixed point result. In a different embodiment, floating point arithmetic units may be used in a system appropriately configured for floating point data types). It would have been obvious for the corrected score to comprise a 32 bit fixed point integer value, for the same reasons as above, 

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128